                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


SCOTT STEELE,
                    Plaintiff,

      v.                                               Case No. 19-C-1879

SCRIPPS MEDIA INC.,
                Defendant.


                                        ORDER

      IT IS ORDERED that a telephonic status conference will be held on February

12, 2020 at 10:30 a.m. The court will initiate the call. Counsel must email the court

prior to the call at AdelmanPO@wied.uscourts.gov to provide contact information.

      Dated at Milwaukee, Wisconsin, this 11th day February, 2020.


                                                s/Lynn Adelman
                                                LYNN ADELMAN
                                                District Judge




           Case 2:19-cv-01879-LA Filed 02/11/20 Page 1 of 1 Document 10
